Citation Nr: 1015520	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-30 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for right knee 
disorder. 

4.  Entitlement to service connection for low back disorder. 

5.  Entitlement to service connection for psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1977 to March 1978 and from August 2004 to 
December 2005, with additional periods of active duty for 
training (ACDTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO).  In that rating decision, the RO 
denied all the benefits sought on appeal. 

In August 2009, the Veteran testified before the undersigned 
during a hearing held at the RO.  A copy of the transcript 
has been associated with the claim folder. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for 
hypertension, gout, right knee disorder, low back disorder 
and psychiatric disorder (claimed as PTSD).  As explained 
below, the Board finds that additional development is 
necessary prior to adjudication of the claims. 


In regard to the hypertension claim, it is noted that prior 
to the Veteran's second period of active duty, he was 
diagnosed with hypertension.  A review of the service 
treatment records from that period and thereafter shows that 
the Veteran continued to receive treatment for hypertension.  
Here, the Board finds that a VA examination is required to 
determine whether the Veteran's hypertension was aggravated 
by his second period of service.  In this regard, the RO/AMC 
should schedule the Veteran for another examination and 
arrange to have his claims folder review by an appropriate 
examiner.  The RO/AMC should instruct the examiner to provide 
an opinion on whether the Veteran's hypertension increased in 
severity (permanently worsened) during his second period of 
service, and if so, whether any such permanent increase in 
severity was the result of service or the result of the 
natural progression of the condition.    

The Veteran also has not been afforded a VA examination in 
conjunction with his claimed gout, right knee disorder and 
low back disorder.  During the August 2009 Board hearing, the 
Veteran testified that he complained of, and was treated for 
gout during his second period of service.  Additionally, the 
Veteran testified that he injured his right knee and his low 
back after jumping out of a truck while he was on duty in 
Iraq.  The service treatment records from the Veteran's 
second period of service do not contain any complaints, 
treatment, or diagnosis for gout, right knee disorder or low 
back disorder.  The Veteran, however, is competent and has 
credibly testified as to the symptoms he experienced and the 
events that occurred while he was stationed in Iraq.  See 
Layno v. Brown, 6 Vet. App. 465 (1994); Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  As such, the RO/AMC 
should schedule the Veteran for appropriate VA 
examination(s).  

With respect to the Veteran's psychiatric disability (PTSD 
claim), a remand is necessary for the RO/AMC to schedule the 
Veteran for a VA psychiatric examination.   Specifically, the 
RO/AMC should instruct the examiner to determine whether the 
Veteran has PTSD as defined by DSM-IV, and if so, whether his 
PTSD is related to a confirmed inservice stressor event. 

The record shows that the Veteran alleged four inservice 
stressor events from his second period of service during the 
Gulf War from 2004 to 2005.  He asserts that while stationed 
in Iraq he saw vehicles blown-up; he had to collect body 
parts and clean out bodily fluids from retrieved vehicles; 
and in September 2005, he participated in a firefight, and 
during that incident, he had a sniper mark on him. The 
Veteran's DD 214 shows that he served in a designated 
imminent danger pay area, which presumably involves incidents 
and situations described by the Veteran.  Additionally, the 
record contains a May 2007 letter from one of the Veteran's 
supervisors that corroborates the Veteran's statements about 
cleaning out bodily fluids from damaged vehicles.

In addition, it is noted that the private treatment records 
show the Veteran has been diagnosed with another psychiatric 
disorder, adjustment disorder.  In Clemons v. Shinseki, 23 
Vet. App. 1 (2009), the Court noted that the Board should 
consider alternative current conditions within the scope of 
the filed claim.  Id.  The Board has preliminarily reviewed 
the case at hand and finds that Clemons is applicable here.  
Notably, while this claim has been adjudicated by the RO and 
certified to the Board as a claim for service connection for 
PTSD, the Veteran has also been diagnosed with another 
psychiatric disorder

As indicated under Clemons, this other diagnosis should be 
considered as part of the underlying claim.  To date, 
however, the RO has not adjudicated this claim so broadly as 
to incorporate psychiatric disorders other than PTSD.  The RO 
has also not provided adequate notification addressing what 
is needed for a claim incorporating such diagnoses.  This is 
significant because the statutory and regulatory provisions 
addressing PTSD claims, as contained in 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(f), are different from the provisions 
addressing other service connection claims.  See 38 C.F.R. §§ 
3.303, 3.307, 3.309.  Corrective notification action, as well 
as further adjudication, is thus needed.  38 C.F.R. §§ 
3.159(b), 19.9.

Prior to any examination, the RO/AMC should ask the Veteran 
to identify any outstanding records of pertinent VA and 
private treatment, and obtain those records.  In particular, 
it is noted that during the August 2009 hearing, the Veteran 
testified that he received VA treatment at VA Medical Center 
in Tuscaloosa, Alabama.  

If any identified records cannot be obtained, a memorandum 
should be included in the file explaining the procedures 
undertaken to attempt to find the records and why such 
attempts were not fully successful.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Issue a VCAA notice letter for the 
issue of entitlement to service connection 
for a psychiatric disability other than 
PTSD, in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002 & Supp. 
2009), 38 C.F.R. § 3.159, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). The Veteran must be apprised 
of what the evidence must show to support 
a claim for service connection on a 
direct-incurrence basis, to include 
presumptive direct-incurrence basis for a 
psychosis, and the division of 
responsibilities between him and VA in 
obtaining such evidence.

2.  Then, by appropriate means, and with 
any necessary assistance from the Veteran, 
the RO/AMC should seek to identify and 
obtain any VA and/or private records of 
pertinent medical treatment for all 
claimed disabilities (hypertension, gout, 
right knee disorder, low back disorder, 
and psychiatric disorder), which are not 
yet on file.  In particular, the RO/AMC 
should associate any VA treatment records 
from the VA Medical Center in Tuscaloosa, 
Alabama.  

If any identified records cannot be 
obtained, a memorandum should be included 
in the file explaining the procedures 
undertaken to attempt to find the records 
and why such attempts were not fully 
successful.

3.  After completion of the above 
development, then the RO/AMC should 
schedule the Veteran for a VA examination, 
with an appropriate examiner, to determine 
the nature of any hypertension and its 
relationship to service, if any.  The 
Veteran's claims file must be made 
available to the examiner for review.  The 
examiner should indicate the claims file 
was reviewed in the examination report.  
All tests and studies deemed necessary by 
the examiner should be performed.

In the examination report, the examiner 
should offer an opinion on the following:

(a)  Did the Veteran's pre-existing 
hypertension undergo an increase in 
severity during his second period of 
service from August 2004 to December 2005?

(b)  If yes, did the increase in severity 
represent a permanent worsening of the 
underlying disease (as distinguished from 
temporary or intermittent flare-ups)?

(c)  If yes, was the permanent worsening 
of the underlying disease clearly and 
unmistakably due to the natural progress 
of the disease?

The examiner should provide a clinical 
rationale for all opinions expressed.  If 
the examiner is unable to answer any 
applicable question, then he or she should 
so indicate and provide a rationale for 
why an answer could not be provided. 

4.  The RO/AMC should also schedule the 
Veteran for VA examination(s), with an 
appropriate examiner, for the Veteran's 
claimed gout, right knee disorder, and low 
back disorder.  The examiner(s) should be 
asked to review the Veteran's complete 
claims file and to indicate that such 
review was conducted in the examination 
report.  
The examiner(s) should provide a detailed 
review of the Veteran's history and 
current complaints pertaining to his 
claimed conditions.  The examiner(s) 
should perform all studies deemed 
appropriate and set forth the findings in 
detail in the examination report.  

Following the review of the record and 
examination of the Veteran, the 
examiner(s) should provide diagnoses for 
any gout, right knee disorder and/or low 
back disorder.  For any disorder 
diagnosed, the examiner(s) should provide 
an opinion whether it is at least as 
likely as not (a 50% degree of probability 
or higher) that a diagnosed disorder is 
related to any aspect of the Veteran's 
period of service.  In particular, is any 
current diagnosed gout related to the 
symptoms that the Veteran reports he 
experienced in service.  In regard to the 
right knee and low back disorders, are any 
current diagnosed conditions related to 
the Veteran's reports of injuries after 
jumping out of a truck while he was on 
duty in Iraq.  (The examiner is to accept 
as fact that the Veteran experienced 
symptoms that he believes were due to gout 
in service and that he experienced right 
knee pain and low back pain from jumping 
out of a truck in service.) 

The examiner should provide a clinical 
rationale for all opinions expressed.  If 
the examiner is of the opinion that an 
opinion cannot be provided without 
resorting to speculation then he/she must 
provide a detailed medical explanation as 
to why this is so. 

5.  The RO/AMC should also schedule the 
Veteran for an appropriate VA examination 
for the following purpose:  to determine 
(a) whether the Veteran has a psychiatric 
disorder (including symptomatology that 
satisfies the required criteria under DSM-
IV for a diagnosis of PTSD as defined 
under 38 C.F.R. § 4.125); and, if so, then 
(b) to ascertain whether any such 
diagnosed disorder is related to service.  
The examiner should specifically indicate 
whether or not the Veteran has a diagnosis 
of PTSD (under 38 C.F.R. § 4.125) due to a 
verified stressor event.  (The examiner is 
to accept as fact that the Veteran picked 
up body parts from damaged vehicles during 
his service in Iraq.)  If PTSD is not 
diagnosed, the examiner should explain why 
the diagnosis was not made.  

For any other psychiatric disorder 
diagnosed, the examiner should provide a 
medical opinion indicating whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that such 
condition is related to service.  

Adequate reasons and bases for any opinion 
rendered must be provided.  All studies 
deemed appropriate in the medical opinion 
of the examiner should be performed, and 
all the findings should be set forth in 
detail.  The claims file should be made 
available to the examiner, who should 
review the entire claims folder.  This 
fact should be so indicated in the 
examination report.  

6.  Thereafter, the RO/AMC should then re-
adjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
RO/AMC should issue an appropriate 
supplemental statement of the case and 
afford the Veteran.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

